Citation Nr: 1140879	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-44 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for osteopenia.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.

4.  Entitlement to service connection for cervical disk disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran & K.F.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1993 and October 2001 to June 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, entitlement to service connection for migraine headaches, to include as secondary to service-connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy, and entitlement to service connection for cervical disk disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for osteopenia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the June 2011 hearing, the Veteran has withdrawn the appeal for entitlement to service connection for osteopenia and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See BVA Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to service connection for osteopenia is dismissed.



REMAND

The Veteran is seeking entitlement to service connection for bilateral carpal tunnel syndrome, entitlement to service connection for migraine headaches, to include as secondary to service-connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy, and entitlement to service connection for cervical disk disease.  She has testified that she injured her wrists and neck in service while aboard the USS Point Long.  She also claims that the migraine headaches started after she had a hysterectomy at age 26.  Service connection has been established for connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board finds the duty to assist has not been met.  The Veteran has not yet been afforded VA examinations for any of her claimed disorders.  A remand is necessary to afford the Veteran a VA examination for each disorder and to obtain a medical opinion.

All updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Vetera a VA examination for bilateral carpal tunnel syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to diagnose all current wrist disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related service, to include the symptoms demonstrated in service. 

In providing this opinion, the examiner must acknowledge and discuss the significance of the Veteran's report of symptoms during and after service.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Afford the Veteran a VA examination for migraine headaches, to include as secondary to service-connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the currently diagnosed disorder is causally or etiologically related service, to include the symptoms demonstrated in service; or

b)  that the currently diagnosed disorder is proximately due to or aggravated by her service-connected status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.   

In providing this opinion, the examiner must acknowledge and discuss the significance of the Veteran's report of symptoms during and after service.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Afford the Vetera a VA examination for cervical disk disease.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to diagnose all current cervical spine disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related service, to include the symptoms demonstrated in service. 

In providing this opinion, the examiner must acknowledge and discuss the significance of the Veteran's report of symptoms during and after service.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


